Case: 11-10379     Document: 00511921388         Page: 1     Date Filed: 07/16/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 16, 2012

                                       No. 11-10379                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA, ex rel. Michael J. DeKort;
MICHAEL J. DEKORT, Individually,

                                                  Plaintiff-Appellant
v.

INTEGRATED COAST GUARD SYSTEMS, A Joint Venture Partner;
NORTHROP GRUMMAN, A Joint Venture Partner,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:06-CV-1792


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        The plaintiff-appellant, Michael J. DeKort, appeals the district court’s
grant of summary judgment in favor of defendants-appellees, Integrated Coast
Guard Systems (“ICGS”) and Northrop Grumman. After reviewing the record
and studying the briefs, we AFFIRM the final judgment of the district court for




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10379   Document: 00511921388       Page: 2   Date Filed: 07/16/2012



                                  No. 11-10379

essentially the same reasons given by the district court in its Memorandum
Opinion and Order of October 27, 2010.
      DeKort also appeals the district court’s denial of (1) his motion to
reconsider the grant of summary judgment; (2) his motion for partial summary
judgment; and (3) his motion for leave to file a sixth amended complaint.
      We conclude that the district court did not abuse its discretion in denying
DeKort’s motion to reconsider without considering the additional evidence that
DeKort submitted, because the evidence—a declaration by H. Clayton Foushee—
contained no information that was unavailable before the entry of judgment. See
Templet v. HydroChem Inc., 367 F.3d 473, 477, 479 (5th Cir. 2004); Russ v. Int’l
Paper Co., 943 F.2d 589, 593 (5th Cir. 1991).
      We also conclude that the district court did not err in denying DeKort’s
motion for partial summary judgment because he attempted to raise a new
claim, not asserted in his fifth amended complaint. See Fisher v. Metro. Life Ins.
Co., 895 F.2d 1073, 1078 (5th Cir. 1990); see also Corey Airport Servs., Inc. v.
Decosta, 587 F.3d 1280, 1282 n.2 (11th Cir. 2009) (“[Plaintiff] cannot amend its
complaint by adding a new claim beyond its summary judgment papers . . . .”);
Gilmour v. Gates, McDonald and Co., 382 F.3d 1312, 1314-15 (11th Cir. 2004)
(“[T]he Supreme Court has mandated a liberal pleading standard for civil
complaints . . . . This standard however does not afford plaintiffs with an
opportunity to raise new claims at the summary judgment stage. . . . At the
summary judgment stage, the proper procedure for plaintiffs to assert a new
claim is to amend the complaint in accordance with Fed. R. Civ. P. 15(a).”).
      After reviewing the record and studying the briefs, we also see no error in
the district court’s decision to deny DeKort’s motion for leave to file a sixth
amended complaint.
      Finally, we deny as moot ICGS and Northrop Grumman’s September 30,
2011 motion to take judicial notice.

                                        2
Case: 11-10379   Document: 00511921388   Page: 3   Date Filed: 07/16/2012



                            No. 11-10379

   Therefore, we AFFIRM the judgment of the district court.




                                  3